DETAILED ACTION
Status of Claims
The amendment filed 10/07/2022 has been entered. Claims 1-16 remain pending. Claims 12-16 are new.
Applicant's arguments have been fully considered but they are not persuasive. The previous 35 USC 103 rejection over Kaneda is maintained and reiterated below. See Response to Arguments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda et al. (WO 2015/076323), English equivalent US 2016/0293952.
Regarding claim 1, Kaneda teaches a positive electrode active material for a nonaqueous electrolyte secondary battery comprising:
a lithium-transition metal composite represented by general formula LidNi1-a-b-cCoaMbNbcO2, where 0.03 ≤ a ≤ 0.35, 0 ≤ b ≤ 0.10, 0.001 ≤ c ≤ 0.05, and 0.95 ≤ d ≤ 1.20 (para 0022);
the crystallite diameter of the lithium-transition metal composite is preferably 10 nm to 180 nm (para 0030), which overlaps Applicant’s claimed range of 50 nm to 130 nm; the crystallite diameter is a value calculated from the (003) peak in X-ray diffraction (XRD) measurement (para 0119); and
niobium present in solid solution in the lithium-transition metal composite oxide and may be in the form of a lithium-niobium composite oxide at the crystal grain boundaries or on the particle surfaces of the lithium-transition metal composite oxide (para 0117).
Values of 0.001 ≤ c ≤ 0.05 for “c” overlap Applicant’s claimed range of 0.025 ≤ c ≤ 0.04. Cobalt may be selected for Applicant’s M with a value of 0.03 ≤ b ≤ 0.35, which overlaps Applicant’s claimed range of 0 ≤ b ≤ 0.60. M in Kaneda may be manganese with a value of 0 ≤ b ≤ 0.10, which overlaps Applicant’s claimed range of 0.03 ≤ a ≤ 0.60. The particles are made from nickel hydroxide consisting of secondary particles composed of primary particles (para 0040). The resulting lithium-transition metal composite oxide would also consists of secondary particles composed of primary particles.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited stoichiometry and crystallite diameter because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
	Regarding claim 6, Kaneda teaches preparing a lithium-niobium mixture containing a nickel-manganese composite hydroxide Ni1-a’-b’Coa’Mb’(OH)2 (para 0040), a niobium compound, and a lithium compound (para 0066); firing the lithium-niobium mixture in an oxidative atmosphere at 700oC to 840oC (para 0087), which overlaps Applicant’s claimed range of 750oC to 1,000oC; the lithium-transition metal composite represented by general formula LidNi1-a-b-cCoaMbNbcO2, where 0.03 ≤ a ≤ 0.35, 0 ≤ b ≤ 0.10, 0.001 ≤ c ≤ 0.05, and 0.95 ≤ d ≤ 1.20 (para 0022); and niobium present in solid solution in the lithium-transition metal composite oxide and may be in the form of a lithium-niobium composite oxide at the crystal grain boundaries or on the particle surfaces of the lithium-transition metal composite oxide (para 0117). See MPEP 2144.05. The particles made from nickel hydroxide consist of secondary particles composed of primary particles (para 0040). The resulting lithium-transition metal composite oxide would also consists of secondary particles composed of primary particles. 
Regarding claim 7, Kaneda teaches the nickel-manganese composite hydroxide by crystallization (abstract, para 0022); and mixing the nickel-manganese composite hydroxide, the niobium compound, and the lithium compound (para 0066) with an average particle diameter of 0.1 µm to 10 µm (para 0022).
Regarding claim 8, Kaneda teaches the niobium compound is niobic acid or niobium oxide (para 0024).
Regarding claim 9, Kaneda teaches the nickel-manganese composite hydroxide by crystallization (abstract, para 0022); and adding niobic salt solution and acid to slurry obtained by mixing the nickel-manganese composite hydroxide particles and water together to obtain hydroxide particles coated with a niobium compound (para 0164).
Regarding claim 10, Kaneda teaches a heat treatment step where the temperature is preferably 105oC to 800oC (para 0063) before preparing the lithium-niobium mixture; and preparing a lithium-niobium mixture containing either one or both of nickel- manganese composite hydroxide particles and nickel-manganese composite oxide particles obtained by the thermally treating, a niobium compound, and a lithium compound (para 0063; para 0066).
Regarding claim 2, Kaneda does not expressly teach the composition of the lithium-niobium compound; however, in view of Kaneda reciting niobium may also exist in the form of a lithium-niobium composite oxide and a comparable method of making, at least one of the recited lithium-niobium compound will inherently be present.
Regarding claim 3, Kaneda does not expressly teach the lithium-niobium compound contains an amorphous phase; however, in view of a comparable method of making, an amorphous phase will inherently be present.
Regarding claim 4, Kaneda teaches an average particle diameter of preferably 5 to 20 µm (para 0120).
Regarding claims 5 and 13, Kaneda does not expressly teach the average degree of circularity; however, in view of a comparable method of making, such a values will inherently be present.
Regarding claim 11, Kaneda teaches a positive electrode 3, a negative electrode 1 (Fig. 1), and a nonaqueous electrolyte solution (para 0131).
Regarding claim 14, Kaneda teaches firing the lithium-niobium mixture in an oxidative atmosphere at 700oC to 840oC (para 0087), which is significantly close to Applicant’s claimed range of at least 850oC at the upper range. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited firing temperature because a prima facie case of obviousness exists in the case where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.

Allowable Subject Matter
Claims 12, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Kaneda teaches values for M up to 0.10 not in the claim range of 0.12 ≤ a ≤ 0.45.

Response to Arguments
Applicant argues Kaneda broadly discloses the concentration range of niobium and none of the working examples fall within the claimed range. In response, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123.
Applicant argues increased amounts of niobium beyond 0.01 makes the cycle characteristics of a battery worse. In response, Kaneda addresses this point specifically. In paragraph [0106], Kaneda states niobium has an effect of improving safety, as well as has an effect of stabilizing the crystal and thus improving cycle characteristics. c below 0.001, which is an excessively small addition amount, would not sufficiently improve safety. On the other hand, safety is improved in accordance with the amount of niobium added, but c above 0.05 would reduce the crystallinity and reduce the charge/discharge capacity or cycle characteristics. There is compromise between safety and battery characteristics within the overlapping range.
 Applicant argues they have found improved cycle characteristics in the claimed range of 0.025 to 0.04. However, Kaneda expressly states niobium is more preferably used in an amount of 0.002 to 0.04 (para 0106), which overlaps Applicant’s claimed range; similarly, for the claimed manganese concentration of 0.03 to 0.60 where Kaneda teaches 0 to 0.10. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723